Citation Nr: 0934604	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  05-34 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a compensable initial evaluation for calluses 
of both feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1984 to December 
1987, which is confirmed, and service June 1980 to May 1984 
that is unconfirmed.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The Veteran testified before the undersigned in May 2007 and 
a transcript has been incorporated into the record.

This matter came before the Board in September 2007, which 
ordered a remand for further development, specifically for a 
medical examination.  The Board finds that the remand order 
has been substantially complied with and the appeal is ready 
for review.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).


FINDINGS OF FACT

1.  Since the effective date of the grant of service 
connection, the Veteran's calluses of the right foot have 
been characterized by subjective complaints of pain; medical 
findings reveal painful palpation and antalgic gait, without 
any associated significant functional impairment.

2.  Since the effective date of the grant of service 
connection, the Veteran's calluses of the left foot have been 
characterized by subjective complaints of pain; medical 
findings reveal painful palpation and antalgic gait, without 
any associated significant functional impairment.





CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating of 10 
percent for calluses of the right foot have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 4.73, 
Diagnostic Codes 5276, 5277, 5278, 5284 (2008).

2.  The criteria for a compensable initial rating of 10 
percent for calluses of the left foot have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 4.73, 
Diagnostic Codes 5276, 5277, 5278, 5284 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In such notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in September 2003.  Further notice was provided 
in August 2005, March 2006, and October 2007, and his claim 
was readjudicated in May 2009.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decisions of the Board, a court shall 
take due account of the rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

Nevertheless, the record reflects that the Veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that any notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Id.  The Veteran was notified that his claim was 
awarded with an effective date of August 26, 2003, the date 
of his claim, and a noncompensable rating was assigned.  He 
was provided notice how to appeal that decision, and he did 
so.  He was provided a statement of the case that advised him 
of the applicable law and criteria required for a higher 
rating and he demonstrated his actual knowledge of what was 
required to substantiate a higher rating in his argument 
included on his Substantive Appeal.  Although he was not 
provided pre-adjudicatory notice that he would be assigned an 
effective date in accordance with the facts found as required 
by Dingess, he was assigned the date of the claim as an 
effective date, the earliest date permitted by law.  
38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  The Veteran's 
representative also is presumed to be informed as to the 
requirements for a claim for increased rating and to have 
communicated this information to the Veteran.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations in December 2003, June 2008, and April 2009, 
obtained medical opinions as to the severity of the 
disability, and afforded the Veteran the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Increased Rating - Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

This appeal arose from a disagreement as to the initial 
disability evaluation that was assigned for calluses, both 
feet.  This matter therefore is to be distinguished from one 
in which a claim for an increased rating of a disability has 
been filed after a grant of service connection.  The United 
States Court of Appeals for Veterans Claims (Court) has 
observed that in the latter instance, evidence of the present 
level of the disability is of primary concern, Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (citing Francisco v. 
Brown, 7 Vet. App. 55 (1994)), and that as to the original 
assignment of a disability evaluation, VA must address all 
evidence that was of record from the date the filing of the 
claim on which service connection was granted (or from any 
other applicable effective date).  See Fenderson, 12 Vet. 
App. at 126-27.  Accordingly, the evidence pertaining to an 
original evaluation might require the issuance of separate, 
or "staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

Analysis

A December 2001 private consultation noted the Veteran's feet 
had no edema, mild hammering of the 2nd and 3rd toe on the 
right foot; as well as concerning plantar metatarsal callous 
under the 2nd and 3rd metatarsal heads and also on the lateral 
surface of both great toes.  Sensation was intact.  The 
impression was of "high risk" calluses.  An April 2003 
private treatment record noted that his diabetes was under 
control and he was not having any paresthesias in his feet; 
however he had pain in the lateral interior surfaces of both 
heels, right greater than left.  The Veteran had large 
calluses, particularly over the right lateral heel.  The 
examiner suspected an underlying corn that caused the pain.  
The treatment note included a reference to the Veteran's 
former work in construction and his then current occupation 
with the prison system.

The Veteran submitted his claim regarding the calluses on 
both feet in August 2003.  Denied service connection for a 
bilateral foot condition in January 2004, the Veteran 
disagreed and was afforded a fee-based examination in 
December 2004.  The x-ray study found a small foreign body 
along the plantar surface of the calcaneus about 5 mm long.  
There was also an incidental spur on plantar calcancus and 
calcification at Achilles tendon insertion.  The examiner 
noted the subjective complaint of shaving the calluses 
constantly over the previous 12 months.  Upon objective 
examination the examiner noted calluses measuring 2x2 cm on 
the plantar surface of mid anterior forefoot and on the 
lateral side of left foot anterior.  There was no limitation 
of motion.  The examiner found the feet nontender to 
palpitation and gave the diagnosis of calluses of both feet.  

In a statement, the Veteran disputed the nontender to 
palpation finding.  In a June 2005 VA podiatry consult the 
examiner assessed degenerative joint disease (DJD) following 
an x-ray study of both feet.  The June 2005 x-ray study found 
mild bilateral hallux valgus deformity of the feet, minimal 
DJD, bilateral calcaneal spurs, as well as the small 5 mm 
metallic foreign body within the soft tissues of the lateral 
aspect of the left foot.  The RO granted service connection 
for calluses of both feet with a noncompensible rating in 
October 2005.  The Veteran appealed the rating.

In November 2005 the Veteran had a VA podiatry consultation.  
The podiatrist noted the subjective complaint of bilateral 
painful calluses, especially the right foot.  Upon objective 
examination the podiatrist found no edema of the ankles or 
feet, extensive heel callus, right heel, mild keratosis left 
heel, and palpable plantar flexed 3rd mets (metatarsals) 
bilaterally.  He noted the June 2005 x-ray study and gave the 
assessment of plantar flexed right 3rd met (metatarsal), 
short 5th met bilaterally, biomechanical imbalance, and 
hyperkeratosis plantaris.  

In February 2006 the Veteran had a follow-up consultation 
with the same VA podiatrist, largely discussing his non-
service connected diabetes.  Ball of foot soreness was noted.  
The assessment was of diabetes with neuropathy, tinea pedis.  
His April 2006 podiatry consult found no change.

In May 2007 the Veteran testified before the Board.  He 
stated that he shaved his calluses about every other month.  
He was currently working from home, operating a computer and 
a phone.  The Veteran described numbness and tingling in his 
feet and toes, worse in his left foot.  After 15 to 20 
minutes on his feet, the Veteran had to sit down to rest his 
feet.  The VA podiatrist ordered inserts for him to help with 
his non-service connected diabetes and his calluses; the 
Veteran reported seeing this podiatrist about every 6 months.   

In May 2007 a VA nursing note indicated the Veteran 
complained of foot pain having lasted 2 days.  A diabetic 
foot examination was completed, in which calluses were 
observed.  An August 2007 addendum noted the Veteran had 
called to complain of sores, cuts, and open areas on his 
feet.  However subsequent medical facility staff notes 
indicated an inability to contact the Veteran and there were 
no additional consultation or treatment notes regarding this 
complaint.  

In January 2008, the Veteran had a podiatry consultation, 
described as an initial diabetic foot evaluation.  The 
Veteran was described as overweight, with lower extremities 
muscle appearing within normal limits, decreased range of 
motion with all pedal joints, moderate arches bilaterally, 
and no tenderness with palpitation bilaterally.  The 
assessment was neuropathy, diabetes mellitus, risk level two.

In June 2008 the Veteran was afforded a VA feet examination.  
The claims file was reviewed.  The examiner noted the 
Veteran's subjective complaint of calluses being painful and 
progressively worse since a forced march in the 1980's in-
service.  The Veteran reported using a medicated cream on the 
calluses daily and periodically trimming them.  The Veteran 
reported bunions gradually developing though he could not 
remember when he first noticed them.  The Veteran complained 
that he had pain in his feet when arising from rest on most 
days and the feet hurt all day.  The Veteran took Naproxen.  
There was no report of foot related hospitalization or 
surgery.  Upon objective examination of the left foot, the 
examiner noted pain and swelling, heels and ankle to 
forefoot, no heat, infrequent redness, stiffness while 
walking, fatigability, weakness, and lack of endurance.  Upon 
objective examination of the right foot, the examiner again 
found pain in the forefoot, heels and calluses while walking 
and standing, swelling, no heat, though redness and 
stiffness, fatigability, weakness and lack of endurance.  The 
Veteran was able to stand for 15 to 30 minutes and walk up to 
1/4 mile.  This examiner noted the Veteran used a cane, for 
painful calluses as well as viscoelastic insole.  Regarding 
the left foot, the examiner noted painful motion and an 
antalgic gait, and that the left foot remained supinated to 
avoid painful calluses during gait; there was mild edema of 
the feet and ankles; palpation of the calluses caused 
flinching, there was unusual shoe wear pattern; hammertoes 
#2, 3, and 4 and mild pes cavus, mild hallus valgus, and mild 
limitation of dorisflexion at ankle (equinus).  Regarding the 
right foot, the examiner noted varus deformity with foot 
remaining supinated throughout gait, mild edema, flinching 
with palpation of the calluses, calluses sub the 1st, 4th, and 
5th metatarsal head, plantar flexed 2nd ray and mild pes 
cavus; mild hallux valgus, though normal range of motion for 
the right ankle joint.  Regarding employment, the Veteran was 
then a customer service representative working at home, 
though he had to leave his former job of delivering pizzas 
because it required frequent walking.  After the diagnosis of 
hallux valgus, the examiner added the comment that the 
Veteran's pes cavus was congenital, leading to calluses, 
hallux valgus, and plantar fasciitis and degenerative joint 
disease.  The examiner opined the Veteran's mild pes cavus 
was the underlying problem.  However the presence of the 
painful calluses caused his feet to remain supinated 
throughout the gait thereby accenting the pes cavus and 
contributing to the hallux valgus and DJD.  The examiner 
found the supinated position of the foot had no effect on the 
development of the plantar fasciitis (calcaneal spurs) which 
developed independently.

In April 2009 the Veteran was afforded another VA feet 
examination.  The Veteran complained of constant pain in both 
feet, though no stiffness, swelling, heat or redness.  The 
Veteran did complain of fatigability and lack of endurance.  
The Veteran reported he was not taking any pain medication, 
though he continued to use the diabetic shoes with gel 
inserts.  He did not use a cane and reported no 
hospitalizations or surgery.  He worked from home and 
reported his foot condition did not affect his employment, 
though he was limited from prolonged standing and walking. 
The examiner found the Veteran's feet negative for joint 
deformity, deviation, inflammation, or discoloration.  The 
Veteran had normal height in the arches bilaterally with and 
without weight bearing.  There was normal range of motion 
bilaterally.  On the right foot there was a 2cm x 2 cm callus 
noted below the 5th toe on the plantar aspect of the 
metatarsal area and a 1 cm wide calluses below the 3rd toe on 
the metatarsal area.  On the left foot there was the 2cm x 2 
cm callus on the plantar aspect of the forefoot below the 5th 
toe and 1st toe.  There was tenderness to palpitation on the 
calluses.  While the Veteran was able to walk on his heels 
without difficulty, he was unable to walk on his toes 
secondary to the pain from the calluses.  Repetition of use 
did not impact the range of motion of the joints of the feet 
secondary to pain, fatigue, or lack of endurance.  This 
examiner found no hammertoes deformities.  While walking, the 
Veteran leaned more towards the lateral aspect of the foot on 
the right foot, secondary to pain from the calluses on the 
center of the foot. 

An x-ray study was conducted.  For the right foot, this study 
found minimal degenerative changes at the metatarsophalangeal 
joint of the great toe.  The x-ray study for the left foot 
found the foreign body .5 cm in length in the soft tissues 
adjacent to the lateral calcaneus directly in line with the 
fibula, and minimal degenerative changes at the metatarsal 
phalangeal joint of the great toe.  The examiner considered 
this foreign body as a possible cause of the Veteran's pain.  
This examiner found it was less likely than not that the 
Veteran's bilateral degenerative joint disease, bilateral 
calcaneous spur, and hallux valgus conditions were due to or 
aggravated by service connected calluses of both feet.  

In June 2009 the Veteran had another podiatric VA 
consultation.  The Veteran had calluses present on the left 
foot under the 5th metatarsal head and on the right foot 
under the 3rd metatarsal head of the right foot.  The 
examiner noted the Veteran had been given inserts and had 
very little callusing, but continued to have pain and 
discomfort.  Upon objective examination the examiner noted 
the Veteran had an antalgic gait and appeared to be in pain 
due to plantar callusing.  This examiner found a hammertoe 
present, 3rd digit, right foot, and increased hyperkeratotis 
tissue under the 3rd metatarsal head.  There was also 
increased hyperkeratotic tissue around the 5th metatarsal of 
the left foot.  These two calluses were very tender to 
palpitation and debridement.  The diagnosis was hammertoe and 
plantar flexed metatarsal, a bunion, and IPK (intractable 
plantar keratosis).  

The RO had assigned a noncompensable evaluation for the 
calluses, both feet under Diagnostic Code (DC) 7899-7819, 
scars.  See 38 C.F.R. § 4.27 (2007) [hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional code is 
shown after the hyphen]. 

Calluses of the feet are not specifically listed among the 
conditions listed in the rating schedule.  Rating by analogy 
is appropriate where an unlisted condition is encountered, 
with evaluation rendered in accordance with the criteria for 
a listed closely related condition which approximates the 
anatomical localization, symptomatology, and functional 
impairment.  38 C.F.R. §§ 4.20, 4.27; see also Lendenmann v. 
Principi, 2 Vet. App. 345 (1992); Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).

The Veteran's bilateral foot calluses are currently assigned 
a noncompensable rating, by analogy, under DC 7819 (benign 
skin neoplasms).  The Board finds that a diagnostic code for 
the feet would be more appropriate to the Veteran's symptoms.

Hence, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991) and as directed by the Court, the Board has 
considered, by analogy, the criteria of DC 5284, for rating 
residuals of foot injuries, other.  Under that diagnostic 
code, a 10 percent rating is assigned for moderate foot 
injuries, a 20 percent rating is assigned for moderately 
severe foot injuries, and a 30 percent rating is assigned for 
severe foot injuries.  With actual loss of use of the foot, a 
40 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5284 
(2008).   

Words such as "moderate" and "severe" are not defined in VA's 
Rating Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just".  See 38 C.F.R. § 4.6.

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating for functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination, to include on flare-
ups or with repeated use, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45 (2000); DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45 are to be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).  VA General Counsel opinion VAOPGCPREC 
9-98 provides that some foot disorders rated under DC 5284 
may affect range of motion and, therefore, warrant 
consideration of the provisions of 38 C.F.R. § 4.40, 4.45. 
and 4.59.

Considering the pertinent evidence in light of the above, the 
Board finds that the record presents a basis for assignment 
of a compensable rating since the effective date of the grant 
of service connection for the disability under consideration.

The consistent symptoms reported and verified on objective 
examination regarding the Veteran's calluses indicated that 
they were on both feet, were painful upon palpitation, and 
affected his gait.  They repeatedly measure about 2 cm x 2 cm 
and occur under the 5th and 3rd toes.  By a preponderance of 
the evidence, the Veteran has a hammertoe at the 3rd digit, 
right foot.

In order to warrant a compensable rating, the evidence must 
show a moderate foot disability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  The aforementioned medical evidence 
reflects adequately such a degree of disability, but no 
higher.  As noted above, June 2005 podiatry consult found 
only mild DJD in both feet and mild bilateral hallux valgus 
deformity.  The June 2008 VA examination found the painful 
calluses affected his gait.  The 2009 examination also found 
his gait affected and that he had limited ability to stand 
and walk before needing to rest.  Thus, overall, the 
preponderance of the evidence is against a finding of 
moderately severe impairment, as would warrant a 20 percent 
rating under Diagnostic Code 5284; however, the preponderance 
of the evidence warrants a compensable rating for each foot 
for a moderate foot injury.  Additionally, there is no basis 
for a staged rating in the present case.  See Hart, supra.

Based on the above evidence, the Board finds that the 
Veteran's bilateral calluses warrant a compensable rating of 
10 percent and no higher for each foot.  However, a finding 
of moderately severe impairment, for which disability ratings 
of 20 percent would be warranted, is not demonstrated.  His 
bilateral calluses are currently manifested by subjective 
complaints of pain; medical findings reveal some pain 
bilaterally especially with walking.  Nevertheless, range of 
motion in each foot was normal.  The Board points out that 
medical evidence shows only sporatic treatment.  The June 
2009 consultation report noted the diabetic inserts used by 
the Veteran had had resulted in very little callusing.  Such 
a fact is further evidence that neither foot exhibits the 
symptomatology necessary to be considered moderately severe 
impairment.  Thus, increased 20 percent ratings are not 
warranted under DC 5284.

Given that the Veteran has full range of motion in each foot, 
the Board also finds that the current 10 percent ratings 
adequately compensate the Veteran for his complaints of pain 
in his feet.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. 
App. at 205-6.  Hence, no higher initial rating is assignable 
on this basis.  

Moreover, the Veteran has never been found to have acquired 
flatfoot, weak foot, claw foot (pes cavus), hallux rigidus, 
hammer toes, or malunion or nonunion of the tarsal or 
metatarsal bones.  Therefore, Diagnostic Codes 5276 to 5278 
and 5280 to 5283 are not for application in this case.  

In conclusion, the preponderance of the evidence warrants 10 
percent compensable initial ratings for each of the Veteran's 
feet due to bilateral calluses.  As a preponderance of the 
evidence is against the award of disability ratings in excess 
of 10 percent, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Extraschedular Consideration

Lastly, a determination of whether a claimant is entitled to 
an extraschedular rating under 38 C.F.R. § 3.321(b) is 
warranted; such an inquiry is a three-step process.  First, 
the Board must determine if the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  To do this, the Board must determine if the 
criteria found in the rating schedule reasonably describe the 
claimant's disability level and symptomatology.  If this is 
the case, the claimant's disability picture is contemplated 
by the rating schedule, the assigned schedular evaluation is, 
therefore, adequate, and no referral for extraschedular 
consideration is required.  If the schedular evaluation does 
not contemplate the claimant's level of disability and 
symptomatology, the Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors, such as marked interference with employment 
and frequent periods of hospitalization.  If the Board 
determines that the schedular evaluation does not contemplate 
the claimant's level of disability and symptomatology, and 
the disability picture exhibits other related factors such as 
marked interference with employment or frequent periods of 
hospitalization, the case must be referred for completion of 
the third step -- to determine whether, to accord justice, an 
extraschedular rating must be assigned.  See Thun v. Peake, 
22 Vet. App. 111, 115 (2008)  

In this instance, the Veteran's painful, bilateral calluses 
are clearly accounted for in the 10 percent evaluations for 
each foot, which compensates him for the painful movement and 
antalgic gait.  The Board finds the Diagnostic Codes 
adequately address the Veteran's symptoms.  The Veteran has 
not claimed any hospitalization because of his bilateral foot 
calluses.  The Board acknowledges that the Veteran's 
employment history appears in the record to be marked with 
have varied in terms of occupation and duration; however, the 
Veteran's most recent employment allowed him to work from 
home so that he could rest his feet and not walk as much as 
he had to when he delivered pizzas.  As such, the diagnostic 
code for the Veteran's service-connected disabilities 
adequately describes the current disability levels and 
symptomatology and, therefore, a referral for an 
extraschedular rating is not warranted.




ORDER

A compensable initial rating of 10 percent for each foot due 
to bilateral callouses is granted.  




____________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


